                    Case 3:19-bk-30822                                      Doc 136    Filed 11/12/19 Entered 11/12/19 15:41:16          Desc Main
                                                                                      Document      Page 1 of 2




      ·-··12
20\9 Nli\l                            P'-'"•''
                                      i n .:>· I 4                              UNITED STATES BANKRUPTCY COURT

      ! ~: - . . . :                                                           SOUTHERN DISTRICT OF OHIO (DAYTON)
     (•'                      ; •-    ;c.~ ..._,:. ;~ ·,,_   !
        1
     ... _   !I   ·.:.._.~:    ?'lN';KIDLirrr                                                    *                      CASE NO. 19-30822
  u.s. t~\v ·,v_;                        c· .'c,
                                     TAGNETICS INC.                                              *                      CHAPTER 7

                                     INVOLUNTARY DEBTOR                                          *
                                                                 RESPONSE TO MOTION TO STAY THE COURT'S OCTOBER 25, 2019 ORDER

                                                                               FROM: Jonathan Hager and Ronald Earley



                                     We have read the Request by Tagnetics to Stay the Bankruptcy Court Order of October 25, 2019
                                     ("Request"). The pro se parties request the Court does not grant the Motion by Tagnetics to Stay the
                                     Court Order.

                                     Item 2 in the Request references the timing of the initial payment due to Hager, Earley and Kayser. The
                                     Order states the initial payment must be made within 3 days of the entry of Judge Humphrey's Order. The
                                     Order was made in response to Tagnetics earlier Motion to Enforce Settlement Agreement. Tagnetics was
                                     granted that motion following the evidentiary hearing held on October 18, 2019. In that hearing Tagnetics
                                     made clear the terms of the settlement were exactly as detailed in the email correspondence at the end of
                                     the day on Friday July 26, 2019. In the email from Stern to the prose parties at 3:27 pm, it was set forth
                                     that the initial payment of $30,000 each would be made within 3 days of a fully executed agreement and
                                     that the subsequent payments would be made at 12 and 18 months from the fully executed agreement.
                                     Since the Order represents a fully executed settlement agreement, as referenced in the Motion to Stay by
                                     Tagnetics ("initial payment under the settlement agreement") it seems accurate and appropriate that the
                                     initial payment be made according to the schedule that was requested by Tagnetics and subsequently
                                     enforced by Judge Humphrey's Order. Since there is no ambiguity in the Order with respect to the Key
                                     Payment Terms originally requested by Tagnetics. We respectfully request the Court does not grant the
                                     Motion by Tagnetics to Stay the Court Order.

                                     In the Tagnetics' Application for Attorneys' Fees they provided the purpose for the appeal was to add a
                                     material item to the settlement that the Court determined was not part of the parties' agreement. Tagnetics
                                     argued at the Evidentiary Hearing that the agreement was defined by the email at 3:27 pm on Friday July
                                     26 from Stern to the prose parties. The subject of that email was "Re: Tagnetics Potential Settlement."
                                     The email stated the key terms of the agreement that were confirmed by the Court. All material terms of
                                     the agreement were defined by that email. The parties to that email were Tagnetics, the entity represented
                                     by Stern, and prose parties, Hager, Earley and Kayser. Any key terms of the agreement, including the call
                                     out for full mutual release (no carve outs) clearly applied to those 4 parties to the settlement. Any request
                                     for inclusion of related parties, was denied by the Court on the simple basis that they were not referenced
                                     or party to this email transmission of the settlement agreement. We respectfully request the Court does
                                     not grant the Motion by Tagnetics to Stay the Court Order.

                                     In the event the Stay is granted, we request the Court consider that attorney fees incurred by Tagnetics
                                     beyond October 25, 2019 not be included in the request for attorney fees for compensatory damages. The
                                     pro se parties had agreed to the Courts Order of October 25, 2019 in which Tagnetics prevailed by being
                                     granted forced settlement under the terms of the email they referenced as representing the settlement. In
                                     addition, if the Court grants the Stay and the approves the bond as security for the stay, we request the
Case 3:19-bk-30822                          Doc 136    Filed 11/12/19 Entered 11/12/19 15:41:16     Desc Main
                                                      Document      Page 2 of 2




  Court increase the bond amount to cover a nominal interest rate be added for the delay in payments for
  the period beginning Oct 31, 2019 through the date the Court rules on the Appeal.



            t~lly su/4Jred ~9vember 12, 2019,
                                    L   I
                                        7 '---
  _..,,..,,__,',---+-k--'-+-'-1/--'->''--I
 . Jo athan Hager, -p;o se

  842 Paint Bank Rd
  Salem, VA 24153
  Email: ctravlr@comcast.net




  Ronald E. Earley, pro se

  6429 Winding Tree Drive
  New Carlisle, OH 45344
  Email: roanld.earley J@gmail.com
